Citation Nr: 0736474	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  04-16 066	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1. Entitlement to a rating higher than 40 percent for 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine. 

2. Entitlement to a compensable rating for otitis media of 
the right ear.  

3. Entitlement to a total disability rating for compensation 
based on individual unemployability.  

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1974 to December 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in April 2003 and in May 2004 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).  

While on appeal in a rating decision in October 2004, the RO 
assigned a separate 10 percent rating for tinnitus and 
continued the noncompensable rating for otitis media of the 
right ear.  As the 10 percent rating is the maximum schedular 
rating for tinnitus and as the veteran did not specifically 
identify the rating for tinnitus in his substantive appeal, 
the appeal as to the rating for tinnitus was not perfected 
for appeal and is not now before the Board. 

In August 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is on file.  At the hearing, the veteran raised the claims of 
service connection for gastroesophageal reflux disease as 
secondary to medication prescribed for the service-connected 
low back disability and for a sleep disorder as secondary to 
pain from the service-connected low back disability, which 
are referred to the RO for appropriate action.  

The claims for increase for the disability of the lumbosacral 
spine and for otitis media of the right ear are REMANDED to 
the RO via the Appeals Management Center in Washington, DC.  

A decision on the claim for a total disability rating is 
deferred until the claims for increase are fully developed. 





REMAND

After a review of the VA examinations in September and 
November 2005 and after hearing the veteran's testimony, 
pursuant to 38 C.F.R. § 3.327, the Board determines that 
reexaminations are needed to verify the current severity of 
the service-connected low back disability and the service-
connected otitis media of the right ear.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for VA orthopedic 
and neurological examinations to determine 
the current degree of impairment due 
degenerative joint disease and 
degenerative disc disease of the 
lumbosacral spine.  The claims folder must 
be reviewed by the examiners and the 
examiners are asked to report that the 
claims file was reviewed.  

The orthopedic examiner is asked to 
address the following questions: 

a). Does the veteran have unfavorable 
ankylosis of the entire lumbosacral 
spine? 

b). Does the veteran have 
incapacitating episodes having a 
total duration of at least six 
weeks during the past 12 months?  
[An incapacitating episode is a 
period of acute signs and symptoms 
due to intervertebral disc 
syndrome that requires bed rest 
prescribed by physician and 
treatment by a physician]. 



The neurological examiner is asked to 
address the following question: 

Does the veteran have objective 
neurological abnormalities?  And, 
if so, characterize the findings 
as either complete or incomplete 
paralysis of the affected nerve 
and if incomplete paralysis is 
shown, characterize the 
abnormality as either mild, 
moderate, moderately severe, or 
severe.  Also in determining 
whether there are objective 
neurological abnormalities, the 
examiner is asked to comment on 
the fact that a MRI by VA in 2005 
revealed mild degenerative disc 
disease without spinal stenosis. 

2. Schedule the veteran for a VA 
audiology examination to determine 
whether the current degree of hearing 
loss in the right ear, if any, is due 
to or consistent with residuals of 
otitis media of the right ear.  The 
claims folder must be reviewed by the 
examiner and the examiner is asked to 
report that the claims file was 
reviewed.  The examiner is asked to 
review the findings of the audiology 
examination by VA in September 2005.  

3. After the above development is 
completed, adjudicate the claims for 
increase.  If the veteran meets the 
minimum percentage requirements of 
38 C.F.R. § 4.16, adjudicate also the 
claim for a total disability rating.  If 
any benefit sought remains denied, then 
furnish the veteran and counsel a 
supplemental statement of the case and 
return the case to the Board.



The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 20067.



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


